Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rollers comprising an axial bearing row and a radial bearing row” together with “wherein the bearing gap is completely filled” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “raceways inductively hardened” and should be changed to --raceways are inductively hardened--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 20160245333 in view of Igawa JP 2003-214446.
Re clm 1, Fiesel discloses a larger roller bearing comprising two concentric races (2 and 7 as one race, 3 as the other race, Fig. 3), and rollers (8, 9, 10 and 11) comprising an axial bearing row (8, 9 and 10) and a radial bearing row (11), wherein the axial bearing row and the radial bearing row are in a bearing gap (axial and radial space between races comprising rollers, balls and/or voids) between the two concentric races, wherein the two concentric races are supportable relative to each other in an axial direction via the axial bearing row, wherein the two concentric races are supportable relative to each other in a radial direction via the radial bearing row, wherein the axial bearing row is rollable on first raceways (raceways that contact rollers 8, 9 and/or 10s), wherein the radial bearing row is rollable on second raceways (raceways that contact 11).

Igawa teaches a large bearing comprising a bearing gap (at 10, Fig. 1) that is completely filled with a solid lubricant (plastic grease; [0016] and [0017]) that comprises a polymer matrix (polyethylene; [0026])  and a lubricant (grease; [0026]) embedded therein for the purpose of providing grease that oozes out from the entire surface of the plastic grease in the rolling element housing space and the rolling elements, preventing insufficient lubrication, making the bearing space narrower and easier manufacturing of the bearing assembly ([0019] and [0020]).
It would have been obvious to one of ordinary skill in the art to substitute the cages of the bearing of Fiesel and provide that the bearing gap is completely filled with solid lubricant that comprises a polymer matrix and a lubricant embedded therein for the purpose of providing grease that oozes out from the entire surface of the plastic grease in the rolling element housing space and the rolling elements, preventing insufficient lubrication, making the bearing space narrower and easier manufacturing of the bearing assembly.
Completely filling the bearing gap of Fiesel would further provide that bearing gap sections between adjacent rollers of the axial bearing row are completely filled with the solid lubricant, such that bearing gap sections between adjacent rollers of the radial bearing row are completely filled with the solid lubricant, and such that a lateral bearing gap section that changes direction between the axial bearing row and the radial bearing row is completely filled with the solid lubricant.
Re clm 2, the improvement of Igawa further discloses at least one raceway of the first raceway or the second raceway has an elongate groove-like lubricant pocket (8c, Fig. 8 and 9) in a center section that is partially or completely filled with solid lubricant and is flanked at both sides by raceway sections (1a and 2a) that support the axial bearing row or the radial bearing row.
Re clm 3, the improvement of Igawa further discloses the raceway sections (1as and 2as) each nestle up in shell form to the axial bearing row or the radial bearing row, and wherein the elongate groove-like lubricant pocket (8c), viewed in cross-section, forms an approximately crescent-shaped convexity between the raceway sections.
Re clm 4, the improvement of Igawa further discloses the bearing gap between the two concentric races is completely filled (10 is shown between entire gap between races 1 and 2) with the solid lubricant such that the solid lubricant lubricates the two concentric races.
Re clm 5, the improvement of Igawa further discloses the solid lubricant seals the bearing gap (via taking up the entirety of the gap, Fig. 1) toward the rollers toward an outside.
Re clm 8, Fiesel in view of Igawa further discloses the solid lubricant in the bearing gap sections between adjacent rollers of the axial bearing row are completely filled with the solid lubricant such that the solid lubricant forms spacers between the adjacent rollers of the axial bearing row, and wherein the solid lubricant in the bearing gap sections between adjacent rollers of the radial bearing row are completely filled with the solid lubricant such that the solid lubricant forms spacers between the adjacent rollers of the radial bearing row (Igawa shows solid lubricant 10 between adjacent rollers, Fig. 2 and 3).
Re clm 9, Fiesel in view of Igawa further discloses the solid lubricant forms a cage-like spacer structure (Fig. 3 of Igawa) in the bearing gap that runs around together with the rollers relative to the two concentric races.
Re clm 10, Fiesel in view of Igawa further discloses the cage-like spacer structure comprises spacer elements (portions of 10 circumferentially between rollers, Fig. 2 and 3) 
Re clm 11, the improvement of Igawa further discloses the cage-like spacer structure is exclusively formed by the solid lubricant (Fig. 1 and 3).
Re clm 12, the improvement of Igawa further discloses the polymer matrix of the solid lubricant comprises a high molecular or an ultrahigh molecular polyethylene ([0026]).
Re clm 13, the improvement of Igawa further discloses the polymer matrix of the solid lubricant forms a porous matrix comprising a plurality of small-volume cutouts (inherent to the manufacture of plastic grease).
	Re clm 14, the improvement of Igawa further discloses the polymer matrix forms a matrix structure that is deformable and/or compressible (Igawa discloses the same materials as the invention; [0026]).
Re clm 16, the improvement of Igawa further discloses the lubricant embedded in the polymer matrix has a portion of more than 50 mass% or more than 50 volume percent and/or the polymer matrix has a portion of 20-40 mass% or volume percent with respect to the total mass or to the total volume of the solid lubricant ([0026]).
Re clm 17, Fiesel further discloses a diameter of the large roller bearing defined by an outermost or innermost row of the rollers is more than 750 mm ([0001]; “large rolling bearing”).
Re clm 19, Fiesel further discloses at least one of the two concentric races has a connector (screw holes, bolts/screws Fig. 3) for connecting to a connection construction.
Re clm 20, Fiesel does not disclose one of the two concentric races has or is rotationally fixedly connected to gear teeth.
Igawa teaches gear teeth on the inner race (4, Fig. 4) for the purpose of providing a means to drive one race relative to the other ([0002]).

Re clm 21, Fiesel further discloses the large roller bearing is an open centered large roller bearing (center-free; [0001]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 20160245333 in view of Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Michael U.S. 2018/0003232.
Fiesel in view of Igawa discloses all the claimed subject matter as described above.
Assuming the plastic grease of Igawa does not inherently provide a porous matrix:
Re clm 13, although Igawa discloses the same materials as that of the invention, Igawa does not explicitly state that the polymer provides a porous matrix comprising a plurality of small-volume cutouts.
Michael discloses a polymer matrix as a lubricant reservoir comprising a porous matrix comprising a plurality of small-volume cutouts for the purpose of retaining oil and discharging the oil to ensure an efficient minimum-quantity lubrication ([0015]).
It would have been obvious to one of ordinary skill in the art to modify the polymer matrix of Igawa and provide the polymer provides a porous matrix comprising a plurality of small-volume cutouts for the purpose of retaining oil and discharging the oil to ensure an efficient minimum-quantity lubrication.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 20160245333 in view of Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Mikami U.S. 2007/0154128.
Fiesel in view of Igawa discloses all the claimed subject matter as described above.
Re clm 15, Igawa further discloses the lubricant is a synthetic oil ([0027]).
Igawa is silent as to the specifics of the grease and does not disclose the lubricant embedded in the polymer matrix is a synthetic oil that has a viscosity in the range of approximately 75-200 mm2/s.
Mikami teaches the viscosity of lubricant as a result effect variable such that if the viscosity is less than a minimum amount then the evaporation loss increases and resistance to heat deteriorates while if the viscosity exceeds a maximum amount the temperature of the bearing rises greatly due to an increase of rotational torque ([0196]).
It would have been obvious to one of ordinary skill in the art to modify the viscosity of the oil of Igawa and provide a synthetic oil that has a viscosity in the range of approximately 75-200 mm2/s, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 2016/0245333 in view of Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Suzuki U.S. 9,011,014.
Assuming Fiesel does not disclose “large” bearings being more than 750 mm in diameter:
Re clm 17, although Fiesel discloses “large” rolling bearings, and Fiesel and the instant Application have the same Assignee (and therefore, the definition of “large” for bearing should be the same for both references), Fiesel does not explicitly state the size range of “large” and thus does not explicitly state a diameter of the large roller bearing defined by an outermost or innermost row of the rollers is more than 750 mm.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fiesel and provide a diameter of the large roller bearing defined by an outermost or innermost row of the rollers is more than 750 mm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).

	Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fiesel U.S. 20160245333 in view of Igawa JP 2003-214446 as applied to claim 1 above, and further in view of Liang U.S. 2012/0134616.
Fiesel in view of Igawa discloses all the claimed subject matter as described above.
Re clm 18, Fiesel does not disclose the raceways of the ball races are marginal layer hardened and have a hardness of more than 52 HRC.
Liang teaches bearing raceway surfaces comprising induction hardened surfaces (claim 12; [0011]) and have a hardness of more than 52 HRC ([0016]) for the purpose of providing a sufficiently stable raceway in order to ensure a long service life ([0016]).
It would have been obvious to one of ordinary skill in the art to modify Fiesel and provide the raceways of the ball races are marginal layer hardened and have a hardness of more than 52 HRC or more than 56 HRC or more than 57 HRC or more than 58 HRC or more than 59 
Re clm 22, the improvement of Liang further discloses the first raceways and the second raceways are inductively hardened ([0011]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
Figure 3 does not show the bearing gap being completely filled (or even partially filled) and furthermore also shows cages on the bearing rows.

103 Rejections
Suzuki is no longer used as the primary reference to reject the claims.  Fiesel has been provided as the primary reference based on Applicant’s shift from ball bearings to roller bearings in the claims.  Figure 3 is shown below next to Figure 3 of the instant application from which the claims are drawn. As can be seen, the drawings are virtually identical.

    PNG
    media_image1.png
    487
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    471
    594
    media_image2.png
    Greyscale

own Figures show cages which are replaced by solid lubrication.  Applicant’s argument is undercut by his own specification.  
Applicant further argues that filling a bearing gap of a axial and radial roller bearing is “far from trivial” from filling a ball bearing.  Applicant’s argument is not supported by any factual evidence.  Furthermore, Applicant shows both embodiments (ball bearings filled with solid lubricant in Fig. 4 and axial and roller bearing shown in Fig. 3). Based on Igawa, one of ordinary skill in the art would have found it obvious to fill a bearing space of any type of bearing, especially given that Igawa specifically states that “the present invention is not limited ball disclosed” and “the type is not limited” ([0042]). Thus, Applicant’s arguments are not consistent with either the instant specification or the references cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656